IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Stillwater Lakes Civic Association, Inc. :
and Stillwater Sewer Corporation         :
                                         :
                               v.        : No. 998 C.D. 2018
                                         :
George Kuzni,                            :
                    Appellant            :


PER CURIAM                           ORDER

            NOW, March 31, 2020, having considered appellees’ application for

reargument, the application is denied.